Citation Nr: 0822595	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher disability rating for bipolar 
disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran testified at a hearing before the Board in April 
2008.  


FINDING OF FACT

The veteran's bipolar disorder has been productive of 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but 
no higher, for bipolar disorder have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9432 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2004.  In March 2006, he was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of bipolar disorder and the effect 
of that worsening on employment and daily life.  The Board 
believes it significant that the veteran has been represented 
in the claims process by Colorado Division of Veterans 
Affairs, which organization represents numerous veterans.  
Moreover, specific schedular criteria were provided to him in 
the September 2005 statement of the case, and the veteran 
described the effects of his disability at the recent 
hearing.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains VA 
examinations performed in August 2004 and August 2007.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bipolar disorder warrants a 
higher disability rating.  An October 1975 rating decision 
granted service connection for manic depressive reaction and 
assigned a 30 percent disability rating effective July 8, 
1975 under Diagnostic Code 9206.  A November 1977 rating 
decision assigned a noncompensable disability rating 
effective May 13, 1977 under Diagnostic Code 9206 for manic 
depressive disease reaction, in full remission.  An October 
2004 rating decision assigned a 30 percent disability rating 
for bipolar disorder formerly diagnosed as manic depressive 
disease reaction, in full remission, effective April 28, 
2004, the date of receipt of the claim, under Diagnostic Code 
9432.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is to be rated 
as 30 percent disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is to be rated as 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships are to be rated as 70 
percent disabling.  

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, are to 
be rated as 100 percent disabling.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV). See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in August 2004.  He 
reported working for 30 years as a concrete finisher.  He 
stated that his current company was his longest for 18 to 19 
years, and he had problems at work because of his temper.  
Upon mental status examination, his thought process was 
linear and goal-directed.  Affect was euthymic at times and 
then tearful.  He reported his mood as being "depressed" 
and his sleep was poor as he had 3 to 4 hours of insomnia a 
night.  His energy was "low."  He denied symptoms of 
anhedonia, suicidal ideation or homicidal ideation.  He 
denied ever being in a psychotic state, including auditory or 
visual hallucinations, paranoid ideation or ideas of 
reference.  He had episodes of mania that lasted a few weeks 
approximately once a year.  When he got manic, he became very 
irritable and had a decreased need for sleep and had high 
energy levels with pressured speech, racing thoughts, 
hyperspending, increased libido, and starting and stopping 
different projects.  He was awake and alert and oriented 
times four.  He could remember three out of three objects at 
zero minutes and two out of three objects at three minutes.  
He could spell the word "world" forward and backward 
correctly.  He knew that there were seven quarters in $1.75.  

The examiner noted that the veteran met the criteria for 
bipolar mood disorder, I, based upon the length of his manic 
states.  The examiner assigned a GAF score of 54.  

VA outpatient treatment records from March 2004 to February 
2006 reflect treatment for bipolar disorder, described 
primarily as moderate with GAFs ranging from 50 to 60.

Robert E. Vadnal, M.D., and a VA clinical therapist wrote a 
letter in September 2005 regarding the veteran's treatment 
for bipolar disorder.  They stated that, due to the severity 
of his symptoms, the veteran was unable to establish or 
maintain effective and favorable relationships with others 
and his ability to continue to maintain gainful employment 
was questionable.  It was noted that the veteran continued to 
have moments when he was easily agitated and angered, 
acknowledged there were times where he continued to have 
racing thoughts and was easily distracted, and went long 
periods without sleep.  The veteran continued to struggle 
with diminished interest in enjoyment of activities, had a 
lack of energy and engaged in isolation from others.  

The veteran underwent another VA examination in August 2007.  
He reported experiencing suicidal ideation with passive 
thoughts that occurred when he felt "so depressed."  He 
stated that his activity level at work was fair but poor at 
home as he did little exercise or any outside activities 
outside of work.  He indicated passive suicidal ideation but 
indicated no plan and denied any homicidal ideation.  He 
stated that he experienced manic symptoms such as agitation, 
increased irritability and anger, a sense of panic where he 
could not think clearly, and sleep disturbance where he could 
not get to sleep.  He reported that he experienced a racing 
mind, pressured speech, and a desire to spend a lot of money.  
He stated that his depressed feelings involved a sad mood, a 
diminished interest in activities, increased weight gain, 
higher levels of sleep, psychomotor agitation, fatigue, low 
self-esteem, and concentration problems.  He denied an 
increase in depressive or manic symptoms and admitted that 
the increased symptoms surrounded his difficulty with memory 
and concentration.  He stated that his mood disorder was in a 
consistent pattern.  The veteran was employed full-time 
working for a concrete company which he had worked with for 
17 years.  The veteran had some concerns that he would be 
terminated due to both physical and mental health concerns.  
However, the examiner noted that it was as likely as not that 
the veteran would remain employed.  

Upon mental status examination, there was an indication of 
some cognitive impairment. The veteran had difficulty 
recalling a list of words that were provided to him.  He had 
difficulty doing simple math and had difficulty remembering 
information from a short story that was read to him.  His 
affect was normal and his speech was of a normal rate, tone 
and pressure.  His thought process was linear and goal-
directed.  His communication was clear.  There was no 
indication of psychosis and no reported visual or auditory 
hallucinations.  

The examiner noted primary concerns surrounding the veteran's 
physical health and there was some evidence of cognitive 
decline which was as likely as not connected to his diabetes.  
The examiner stated that the veteran still experienced manic 
symptoms of agitation, anger and irritability, a sense of 
panic, inability to sleep and a racing mind, pressured speech 
and a desire to spend money, depressive symptoms of sadness, 
diminished interest in activities, weight gain, hypersomnia, 
psychomotor agitation, fatigue, low self-esteem, 
concentration problems and passive suicidal ideation. 

The examiner diagnosed bipolar I disorder, moderate without 
psychotic features, with the most recent episode of 
depression.  The examiner assigned a GAF score of 56.  The 
examiner found occasional decrease in work efficiency where 
there were intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms, 
but generally satisfactory functioning, routine behavior and 
normal self-care and conversation.  The examiner reasoned 
that the veteran was able to maintain activities of daily 
living including personal hygiene.  The examiner stated that 
the veteran had not experienced significant trauma since his 
last examination and there had not been worsening of his 
condition.  The examiner found that thought process and 
communications were not impaired.  However, the examiner 
noted some indication of cognitive slowing, and social 
functioning was impaired as the veteran and his wife rarely 
interacted outside of their home.  The examiner stated that 
employment was not impaired and other mental conditions were 
found with the veteran experiencing memory and concentration 
difficulties.  

In April 2008 Dr. Vadnal wrote another letter regarding the 
veteran's treatment.  Dr. Vadnal stated that, although the 
veteran has been able to maintain a job as a concrete worker, 
his performance and mental status have deteriorated in this 
area over the last few years, and he may not be able to hold 
onto his job much longer.  Dr. Vadnal stated that the veteran 
is marginally functional in his marriage, with little 
interaction with his wife.  Dr. Vadnal stated that both the 
veteran's social and occupational functioning have worsened 
over the past few years due to his bipolar disorder.  Dr. 
Vadnal noted that the depression was more frequent than the 
mania.  Dr. Vadnal stated that the veteran also had a high 
level of anxiety during the day and episodic panic attack.  
Dr. Vadnal opined that the veteran should be rated at least 
70 percent disabling due to his bipolar disorder.  

The veteran testified at a hearing before the Board in April 
2008.  He stated that his wife separated from him and moved 
out of state a month ago.  He also reported increased acuity 
for manic episodes, or panic attacks.  

After reviewing the record, the Board finds that a rating of 
50 percent (but no higher) is warranted.  There is evidence 
of impaired abstract thinking, disturbances in motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  For example, Dr. 
Vadnal's treatment records dated in September 2005 reflect 
that the veteran was unable to establish or maintain 
effective and favorable relationships with others and his 
ability to continue to maintain gainful employment was 
questionable.  Furthermore, Dr. Vadnal stated that the 
veteran was easily agitated and angered, had racing thoughts, 
and was easily distracted.  

The Board notes that the reports of VA examinations performed 
in August 2004 and 2007 do not reflect the above findings 
made by Dr. Vadnal.  For instance, the August 2007 VA 
examiner noted that the veteran had linear and goal-directed 
thought process and that employment was not impaired.  
Furthermore, although the August 2007 VA examiner found some 
evidence of cognitive decline, including impaired memory, the 
examiner reasoned that it was as likely as not connected to 
the veteran's diabetes.  There is also no persuasive evidence 
of flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  For example, the August 2007 VA examiner 
found no evidence of flattened affect or abnormal speech.   

Nevertheless, the Board concludes that the evidence is, at 
the very least, in equipoise; the benefit of the doubt goes 
to the veteran; and a 50 percent disability rating for 
bipolar disorder is warranted.  See 38 C.F.R. § 3.102.

However, the Board believes that the preponderance of the 
evidence is against a finding that a rating in excess of 50 
percent is warranted.  None of the examinations show that the 
bipolar disorder symptoms more nearly approximate the 
regulatory criteria for a 70 percent rating.  There is no 
persuasive evidence of suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; inability to establish and maintain effective 
relationships.  The August 2007 VA examiner noted that the 
veteran had suicidal ideation, although it was noted to be 
passive.  Furthermore, the August 2007 VA examiner noted that 
the veteran had generally satisfactory functioning, routine 
behavior, and normal self-care and conversation, including 
unimpaired thought process and communications.  Moreover, 
although the VA examiner found impaired social functioning, 
there was no finding of impaired employment.  

The Board notes Dr. Vadnal's September 2005 report indicating 
that the veteran was unable to maintain effective 
relationships and that his ability to maintain employment was 
questionable.  However, the veteran has continued to maintain 
gainful employment, and, except for one outpatient treatment 
note dated the same day as Dr. Vadnal's September 2005 
report, outpatient treatment records from March 2004 to 
February 2006 consistently described the veteran's bipolar 
disorder as moderate in severity with GAF scores ranging from 
50 to 60.  These records do not support Dr. Vadnal's 
statements.  Similarly, for the reasons already stated, the 
Board finds that Dr. Vadnal's conclusion in his April 2008 
statement that the veteran should be rated as 70 percent 
disabled is not supported by the evidence otherwise of 
record.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his bipolar disorder.  The effect of his bipolar disorder 
on his ability to hold employment appears to be contemplated 
by the 50 percent disability rating.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a 50 percent rating, but no higher, for 
bipolar disorder is warranted.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to the 
payment of VA monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


